Case 4:21-cv-02849-HSG Document 1 Filed 04/19/21 Page 1 of 6
Case 4:21-cv-02849-HSG Document 1 Filed 04/19/21 Page 2 of 6
Case 4:21-cv-02849-HSG Document 1 Filed 04/19/21 Page 3 of 6
Case 4:21-cv-02849-HSG Document 1 Filed 04/19/21 Page 4 of 6
          Case 4:21-cv-02849-HSG Document 1 Filed 04/19/21 Page 5 of 6




                                                        2                                  2021000553

 The Agency issued a final decision dismissing Complainant's complaint for failure to state a claim.
 Complainant appealed the Agency's decision to the Commission. In our previous decision, we
 affirmed the Agency's dismissal of Complainant's complaint.

 After reviewing the previous decision and the entire record, the Commission finds that the request
 fails to meet the criteria of 29 C.F.R. § 1614.405(c), and it is the decision of the Commission to
 deny the request. The decision in EEOC Appeal No. 2020005084 remains the Commission's
 decision. There is no further right of administrative appeal on the decision of the Commission on
 this request.

                 COMPLAINANT'S RIGHT TO FILE A CIVIL ACTION (P0610)
-· ··----··- -----    -- --·--- ·- -   -----·-··   .-   ----- --- -----   --- --·   -     -- - - -�- -- - -- -------
 This decision of the Commission is final, and there is no further right of administrative appeal
 from the Commission's decision. You have the right to file a civil action in an appropriate United
 States District Court within ninety (90) calendar days from the date that you receive this decision.
 If you file a civil action, you must name as the defendant in the complaint the person who is the
 official Agency head or department head, identifying that person by his or her full name and
 official title. Failure to do so may result in the dismissal of your case in court. "Agency'' or
 "department" means the national organization, and not the local office, facility or department in
 which you work.

                               RIGHT TO REQUEST COUNSEL (20815)

 If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request
 permission from the court to proceed with the civil action without paying these fees or costs.
 Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
 court to appoint an attorney for you. You must submit the requests for waiver of court costs or
 appointment of an attorney directly to the court, not the Commission. The court has the sole
 discretion to grant or deny these types of requests. Such requests do not alter the time limits for
 filing a civil action (please read the paragi·aph titled Complainant's Right to File a Civil Action for
 the specific time limits).


 FOR THE COMMISSION:




 Office of Federal Operations


 January 12. 2021
 Date
       Case 4:21-cv-02849-HSG Document 1 Filed 04/19/21 Page 6 of 6




                                                3                                     2021000553

                                CERTIFICATE OF MAILING

For timeliness purposes, the Commission will presume that this decision was received within
five (5) calendar days after it was made available to the parties. I certify that on the date below
this decision was provided to the following recipients via the means identified for each recipient:

Kyung S. Jones
1439 A St.
Eureka, CA 95501
Via U.S. Mail

U.S. Postal Service (Pacific)
NEEOISO - Appeals
U.S. Postal Service
Via FedSEP
